DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph [0021] recites: “The NPL unit can us natural language processing techniques to identify patterns based on a number of characteristics…”.  This language appears to contain a typo.  This language has been interpreted to say --The NPL unit can use natural language processing…--.
Paragraph [0026] recites: “The annotation unit 104 can select a combination words from the intervening token based on The annotation unit 104 can analyze each set of co-occurring entities that have been grouped based on a synonymity of intervening tokens.”  The meaning of this sentence is unclear.  There appears to be grammatical and/or typographical issues which render the meaning unclear.
Paragraph [0028] recites: “The annotation unit 104 can semantically analyze the sets of intervening tokens an determine which words to conflate to create the suggestion”.  This language appears to contain a typo and has been interpreted to say -- The annotation unit 104 can semantically analyze the sets of intervening tokens and determine which words to conflate to create the suggestion --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "a synonymity of a first set of entity types… a synonymity of a first set of intervening tokens".  There is insufficient antecedent basis for this limitation in the claim.  Each unique claim label is expected to refer to a unique claim element.  The use of the same claim label is expected to refer to the same claim element.  It is unclear if applicant is attempting to further define a single entity (i.e. the synonymity) or attempting to define a second entity.  One of ordinary skill in the art may reasonably interpret the claims in either way.  For examination purposes this claim limitation has been construed as -- a first synonymity of a first set of entity types… a second synonymity of a first set of intervening tokens--.  Dependent claim 2 has been construed as referring to the first synonymity.  Dependent claim 4 has been construed as referring to the second synonymity.

Claims 1, 8, and 15 recite the limitation “generating, by the processor, a relation entity type label based on a conflation of two or tokens of the first set of intervening tokens”.  This claim limitation contains a grammatical issue which render the meaning of the claim unclear.  For examination purposes this claim limitation has been construed to mean --generating, by the processor, a relation entity type label based on a conflation of two or more tokens of the first set of intervening tokens.--.

Claims 5, 12, and 19 recite the limitation “determining a token used to generate the relation type label has a temporal meaning”.  The parent claim recites “a first set of intervening tokens associated with the first set of co-occurring entities and a second set of intervening tokens… generating, by the processor, a relation entity type label based on a conflation of two or tokens of the first set of intervening tokens”.  One of ordinary skill in the art may reasonably interpret the recitation of “a token” as referring to a token in the first set of intervening tokens, a token in the second set of intervening token, one of the two or more tokens, or a newly defined token.  
The above issue further introduces a grammatical issue within the claim language rendering the claim meaning ambiguous.  One of ordinary skill in the art may reasonably interpret the claim as meaning determine a token, wherein the token is used to generate the relationship type label, wherein the relation type label has a temporal meaning.  One may also interpret the claim to mean determining that the token has a temporal meaning, wherein the token is used to generate the relation type label.  
For examination purposes this claim limitation has been construed to mean -- determining that one of the two or more tokens, used to generate the relation type label, has a temporal meaning --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne [2011/0022941].

With regard to claim 1 Osborne teaches A computer-implemented method comprising: 
	detecting, by a processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a plurality of candidate co-occurring entities (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) from one or more documents (Osborne, ¶191 “Documents are assumed to be divided int paragraphs”; ¶187 “document files are retrieved from external sources”); 
	grouping, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”) and a second set of co-occurring entities from the plurality of co-occurring entities as a second protein mentioned in the document (Id) based on a synonymity (Osborne, ¶196 “ontology which comprises synonyms”) of a first set of entity types as the species identifier (Osborne, ¶196 “A species tagger… to provide a term identification module which is able to disambiguate between species”) associated with the first set of co-occurring entities as the words in a sentence which may be identified as protein mentions (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) and a second set of entity types as a second species identifier (Id) associated with the second set of co-occurring entities as a second set of words in a sentence which may be identified as protein mentions (Id); 
	detecting, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a synonymity (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) of a first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the first set of co-occurring entities as words within the first sentence (Id) and a second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the second set of co-occurring entities as the words within the second sentence (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”); and 
	generating, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a relation entity type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”) based on a conflation of two or tokens of the first set of intervening tokens as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”).

With regard to claims 6, 13, and 20 Osborne further teaches presenting, via a graphical user interface (Osborne, ¶184 “Curation tools 26 implement a computer-user interface on computers”; Figure 10), the relation type label as the identified relations (Osborne, ¶208 “Different types of features, such as protein mentions or other names entities, identified relations… are displayed using different colored bars or visual indicators”) simultaneously to presenting, via the graphical user interface a passage as the protein mentions within the sentence (Id; Figure 10, 308; ¶207 “relations 308 are annotated by highlighting them with a box around the text which describes the relation”) from which the first set of co- occurring entities are found as the text within the box “Generation and Affinity Purification of an Anti9-EPG Antibody - New Zealand rabbits where immunized with a purified EGF-like domain of EPG(0.1mg)” (Figure 10, 308; ¶207 “relations 308 are annotated by highlighting them with a box around the text which describes the relation”).

With regard to claims 7, and 14 Osborne further teaches receiving a selection of the relation type label (Osborne, ¶209 “The user-interface also provides means for a user to select a relation which has been automatically identified using a pointing device… to which provisional amended annotation data is prepared from the automatically identified annotation data concerning the selected relation”); and 
	introducing a metadata annotation label (Osborne, ¶210 “the curator may also amend the provisional amended annotation data… A curator may also crate an entirely new provisional amended annotation data record”) to the passage to describe a relationship as the user amending the relation: Generation and Affinity Purification of an Anti9-EPG Antibody” (Osborne, ¶207 “relations 308 are annotated by highlighting them with a box around the text which describes the relation”; Figure 10, 308 ““Generation and Affinity Purification of an Anti9-EPG Antibody - New Zealand rabbits where immunized with a purified EGF-like domain of EPG(0.1mg)”) between a first entity as EGF (Id) and a second entity as EPG (Id) of the first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”).

With regard to claim 8 Osborne teaches A system comprising: 
	a memory having computer readable instructions (Osborne, Claim 76 “A computer readable medium storing program instructions as claimed in claim 75”); and 
	one or more processors (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”) for executing the computer readable instructions (Osborne, Claim 75 “A signal comprising program instructions claimed in claim 73”; ¶184 “Application logic running on an application server”), the computer readable instructions controlling the one or more processors (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”) to perform operations comprising: 
	detecting a plurality of candidate co-occurring entities (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) from one or more documents (Osborne, ¶191 “Documents are assumed to be divided int paragraphs”; ¶187 “document files are retrieved from external sources”); 
	grouping a first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”) and a second set of co-occurring entities from the plurality of co-occurring entities as a second protein mentioned in the document (Id) based on a synonymity (Osborne, ¶196 “ontology which comprises synonyms”) of a first set of entity types as the species identifier (Osborne, ¶196 “A species tagger… to provide a term identification module which is able to disambiguate between species”) associated with the first set of co-occurring entities as the words in a sentence which may be identified as protein mentions (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) and a second set of entity types as a second species identifier (Id) associated with the second set of co-occurring entities as a second set of words in a sentence which may be identified as protein mentions (Id); 
	detecting a synonymity (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) of a first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the first set of co-occurring entities as words within the first sentence (Id) and a second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the second set of co-occurring entities as the words within the second sentence (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”); and 
	generating a relation entity type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”) based on a conflation of two or tokens of the first set of intervening tokens as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”).

With regard to claim 15 Osborne teaches A computer program product comprising a computer readable storage medium (Osborne, Claim 76 “A computer readable medium storing program instructions as claimed in claim 75”) having program instructions embodied therewith (Osborne, Claim 75 “A signal comprising program instructions claimed in claim 73”; ¶184 “Application logic running on an application server”), the program instructions executable by a processor to cause the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”) to perform operations comprising:
	detecting a plurality of candidate co-occurring entities (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) from one or more documents (Osborne, ¶191 “Documents are assumed to be divided int paragraphs”; ¶187 “document files are retrieved from external sources”); 
	grouping a first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”) and a second set of co-occurring entities from the plurality of co-occurring entities as a second protein mentioned in the document (Id) based on a synonymity (Osborne, ¶196 “ontology which comprises synonyms”) of a first set of entity types as the species identifier (Osborne, ¶196 “A species tagger… to provide a term identification module which is able to disambiguate between species”) associated with the first set of co-occurring entities as the words in a sentence which may be identified as protein mentions (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) and a second set of entity types as a second species identifier (Id) associated with the second set of co-occurring entities as a second set of words in a sentence which may be identified as protein mentions (Id); 
	detecting a synonymity (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) of a first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the first set of co-occurring entities as words within the first sentence (Id) and a second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the second set of co-occurring entities as the words within the second sentence (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”); and 
	generating a relation entity type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”) based on a conflation of two or tokens of the first set of intervening tokens as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Delgo [2018/0232443].

	With regard to claims 2, 9 and 16 Osborne further teaches wherein the synonymity (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) between the first set of co-occurring entities as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and the second set of co-occurring entities as pairing of words in a second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is determined as follows: 
Osborne does not explicitly teach mapping the first set of co-occurring entities to a first word vector and mapping the second set of co-occurring entities to a second word vector; comparing the first word vector to the second word vector to determine a distance between the first word vector and the second word vector; and determined whether the distance is greater than or less than a threshold distance.  Delgo teaches mapping the first set of co-occurring entities as a first word such as “adding” (Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, … its associated word embedding vector is materialized”; Figure 3, see the sequence of words “adding a new facility in California”) to a first word vector as the word embedding vector (Id) and mapping the second set of co-occurring entities as a second word in the tree such as “facility” (Id) to a second word vector as a second word vector (Id); 
	comparing the first word vector to the second word vector to determine a distance between the first word vector and the second word vector (Delgo, ¶78 “Among all candidate relation predicates identified in step c, we then find the minimum distance between any of their embedded word vectors and the word vector associated with the named entity of interest”); and 
	determined whether the distance is greater than or less than a threshold distance (Delgo, ¶78 “A cut-off threshold T may be established whereby distances greater than T designate “no fit”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Named entity recognition module taught by Osborne, using the Named entity identification techniques taught by Delgo as it yields the predictable results of properly performing the NLP to match perform Named entity recognition (Osborne, ¶190 “A named entity recognition software”; ¶199 “term identification”; Delgo, ¶79), and part-of-speech tagging (Osborne, ¶192 “part-of-speech tagging”; ¶199 “part-of-speech tag”; Delgo, ¶73 “part-of-speech(POS)”).  One of ordinary skill in the art would recognize that the distances used by Delgo to relate words in a sentence to a named entity, may be used within the device taught by Osborne to relate the first and second proteins identified within the same sentence during the relation extraction calculation (Osborne, ¶199 “the combination of the indeces of the protein mentions of the interaction... the combination of the lexical forms… the lexical form, stemming/lemmatization, part-of-speech tag and chunking information in a three-word context around the protein mentions; the distance, in tokens, between the two protein mentions”).

With regard to claims 3, 10, and 17 Osborne further teaches wherein detecting the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is as follows: 
	detecting a first entity as a term which may be a first protein occurrence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and a second entities as a second term which may be the second protein occurrence (Id) of the first set of co-occurring entities in a passage from the one or more documents as the words in the sentences of the documents (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”). 
	Osborne does not explicitly teach organizing the passage into a tree data structure, wherein each token of the passage is a node of the tree, and each node is connected to at least one other node by an edge in a same sequence as the passage; detecting a set of sequential nodes connecting the first entity and the second entity.  Delgo teaches organizing the passage into a tree data structure (Delgo, ¶73 “Each token (word) in the original sentence is associated with a part-of-speech (POS) tag, and a fully dependency parse tree is constructed”; Figure 3), wherein each token of the passage is a node of the tree (Delgo, ¶76 “For each named entity found in step 1 a corresponding node in the dependency parse tree is identified”; Figure 3, see the nodes “We are adding a new facility in California”) , and each node is connected to at least one other node by an edge (Delgo, ¶73 “wherein each edge in the dependency parse tree is associate with a specific dependency tag”; Figure 3, see the arrows) in a same sequence as the passage as the other words in the sentence (Figure 3); 
	detecting a set of sequential nodes connecting the first entity and the second entity (Delgo, Figure 3, see the pat “adding a new facility in California”; ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Named entity recognition module taught by Osborne, using the Named entity identification techniques taught by Delgo as it yields the predictable results of properly performing the NLP to match perform Named entity recognition (Osborne, ¶190 “A named entity recognition software”; ¶199 “term identification”; Delgo, ¶79), and part-of-speech tagging (Osborne, ¶192 “part-of-speech tagging”; ¶199 “part-of-speech tag”; Delgo, ¶73 “part-of-speech(POS)”).

With regard to claims 4, 11, and 18 Osborne further teaches wherein the synonymity (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) between the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and the second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is determined as follows: …
Osborne does not explicitly teach mapping the first set of intervening tokens to a first word vector and mapping the second set of intervening tokens to a second word vector; comparing the first word vector to the second word vector to determine a distance between the first word vector and the second word vector; and determined whether the distance is greater than or less than a threshold distance.  Delgo teaches mapping the first set of intervening tokens as a first word such as “adding” (Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, … its associated word embedding vector is materialized”; Figure 3, see the sequence of words “adding a new facility in California”) to a first word vector as the word embedding vector (Id) and mapping the second set of intervening tokens as a second word in the tree such as “facility” (Id) to a second word vector as a second word vector (Id); 
	comparing the first word vector to the second word vector to determine a distance between the first word vector and the second word vector (Delgo, ¶78 “Among all candidate relation predicates identified in step c, we then find the minimum distance between any of their embedded word vectors and the word vector associated with the named entity of interest”); and 
	determined whether the distance is greater than or less than a threshold distance (Delgo, ¶78 “A cut-off threshold T may be established whereby distances greater than T designate “no fit”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Named entity recognition module taught by Osborne, using the Named entity identification techniques taught by Delgo as it yields the predictable results of properly performing the NLP to match perform Named entity recognition (Osborne, ¶190 “A named entity recognition software”; ¶199 “term identification”; Delgo, ¶79), and part-of-speech tagging (Osborne, ¶192 “part-of-speech tagging”; ¶199 “part-of-speech tag”; Delgo, ¶73 “part-of-speech(POS)”).  One of ordinary skill in the art would recognize that the distances used by Delgo to relate words in a sentence to a named entity, may be used within the device taught by Osborne to relate the first and second proteins identified within the same sentence during the relation extraction calculation (Osborne, ¶199 “the combination of the indeces of the protein mentions of the interaction... the combination of the lexical forms… the lexical form, stemming/lemmatization, part-of-speech tag and chunking information in a three-word context around the protein mentions; the distance, in tokens, between the two protein mentions”).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Yang [Illuminating Spatial and Temporal Organization of Protein Interaction Networks by Mass Spectrometry-Based Proteomics].

	With regard to claims 5, 12, and 19 Osborne further teaches determining a token as a protein (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) used to generate the relationship type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”).  
Osborne does not explicitly teach that the relationship type label has a temporal meaning; and generating a temporal meaning label.  Please note that the specific label applied appears to be Non-functionally descriptive material, detailing the specific data upon which the device operates.  Nevertheless, Yang teaches the relationship (Yang, Page 2, line 10-11 “however a large proportion of protein-protein interactions are defined by temporal and spatial constraints”) …has a temporal meaning as a temporal constraint (Id); and generating a temporal meaning label as a temporally constrained interaction (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented list of interactions being checked by Osborne (Osborne, ¶199 “a list of ‘interaction words’ which have been determined to be informative when a protein-protein interaction occurs, such as interact, bind, inhibit, phosphorylation”) to detect temporally constrained interactions as such interactions cover a large proportion of protein-protein interactions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchimoto [2009/0089046] teaches a method of categorizing words to enable a NLP algorithm to automatically analyze the differences in usage between a plurality of synonyms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156